DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites the limitation "the store operation" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.

Independent claims 4, 6 recite similar limitations as in claim 1 and are therefore rejected by the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2022/0123945 A1), hereinafter “Yang”. 

As per claim 1, Yang teaches a computer implemented method for processing maintenance information in a distributed database system comprising:
“receiving at a storage client unit a task from an agent, the storage client unit comprising a storage application programing interface linking a first database of said distributed database system to the storage client unit and a standard application programing interface linking a second distributed database of said distributed database system to the storage client unit, wherein the received task comprises a maintenance operation type and a maintenance operation type dependent maintenance information” at [0084]-[0095],  [0101]-[0108] and Figs. 1-8;
(Yang teaches the controller node receives a request to store or modify data from a user node, wherein the controller nodes is interfaced with an off-chain local database (i.e., “first database”) and a blockchain (i.e., “second distributed database”). The received task comprises a maintenance operation type such as storing new data or updating existing data on the local database, and a maintenance operation type dependent maintenance information such as personal identifiable information (PPI), potential personal identifiable information (PPII) and non-PPI)
 “performing a maintenance operation according to the operation type dependent maintenance information in the first database or in the first database and the second distributed database of said distributed database system on the basis of the maintenance operation type” at [0084]-[0095], [0101]-[0108] and Figs. 1-8;
(Yang teaches storing or modifying the PPI in a local database)
“returning from the storage client unit a reference to the agent depending on the performed maintenance operation, wherein the returned reference is a reference to the maintenance information within the first database of said distributed database system, storing in the storage client unit the reference in the second distributed database of said distributed database system on the basis of the store operation, wherein the second distributed database comprises a blockchain with data blocks; the data blocks are interlinked with each other by a cryptographic hash function” at [0084]-[0095], [0101]-[0108] and Figs. 1-8;
(Yang teaches generating a hash value of the PPI and the PPII and storing the hash value as a block on the blockchain)
“the maintenance operation type indicated by the received task comprises at least one of: storing maintenance operation type dependent maintenance information in the first database and storing maintenance information in the first database and in the second distributed database, removing maintenance operation type dependent maintenance information from the first database, updating maintenance operation type dependent maintenance information in the first database of said distributed database system” at [0084]-[0095], [0101]-[0108] and Figs. 1-8;
(Yang teaches the maintenance operation type comprise storing, modifying, or removing PPI and PPII stored in the local database and storing the hash value of the PPI/PPII on the blockchain)
“wherein the maintenance operation comprises at least one of: a store operation to store the maintenance information in the first database and the reference in the second distributed database, and store maintenance information in the first database and maintenance information and the reference in the second distributed database,
(Yang teaches storing, modifying or removing the PPI/PPII stored in the first database and storing hash values of the PPI/PPII)

As per claim 2, Yang teaches the method of claim 1, wherein “the remove operation invalidates the reference of the maintenance information in the first database so that the reference stored in the second distributed database points to a removed maintenance information” at [0076]-[0077] and Fig. 4.

As per claim 3, Yang teaches the method of claim 1, further comprises: “deleting by the storage client unit the maintenance information in the first database of said distributed database system on the basis of the remove operation” at [0076]-[0077] and Fig. 4.

Claims 4-6 recite similar limitations as in claims 1-3 and are therefore rejected by the same reasons.











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 19, 2022